Citation Nr: 1537405	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include on a secondary basis. 

2.  Entitlement to service connection for a left lower abdomen disorder.

3.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 through December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement (NOD) in December 2010, a statement of the case (SOC) was issued in September 2011, a VA Form 9 was received in October 2011, and supplemental statements of the case (SSOC) were issued in July 2014 and March 2015.

In June 2014, the Board denied an effective date earlier than August 9, 2010, for the grant of service connection for a right ankle disability and remanded the remaining claims for additional development.  In February 2015, the Board denied service connection for headaches, dizziness, and a back disorder, and remanded the claims for a right hip disorder, a right leg disorder, a right knee disorder, and a left lower abdominal disorder for additional development.  The RO was instructed to afford the Veteran a new VA examination for these remaining issues, which occurred in February 2015.  The Board finds that there has been substantial compliance with the directives of the Remand with regard to the claims of entitlement to service connection for a right hip disorder and a left lower abdomen disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for a right knee disorder.  However, that issue was granted in a March 2015 rating decision.  Therefore, this claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date)

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issue of entitlement to service connection for a right leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran has a right hip disorder.

2.  The probative evidence does not show that any left lower abdomen disorder is causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014 Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a left lower abdomen disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2010 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims (both for right hip and left lower abdomen disorders, and for direct and secondary service connection in general) and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in August 2010, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, post-service VA and private treatment records, social security administration (SSA) records and VA medical opinions and examinations pertinent to the issues on appeal.  VBMS and Virtual VA records have been reviewed.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The Veteran was afforded VA medical examinations in October 2010, July 2014, and February 2015.  The Board finds that these examinations are adequate because the examiners had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination of the issues of service connection for a right hip disorder and left lower abdomen disorder.

In February 2015, the Board remanded these claims to the RO to afford the Veteran a new VA examination.  An adequate examination and competent opinion was rendered on the issues of a right hip disorder and left lower abdomen disorder in February 2015.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

The Veteran seeks service connection for a right hip disorder and a left lower abdomen disorder.

A.  Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the nexus between depression, headaches and a seizure disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected seizure disorder caused or aggravated his headaches and depression.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B.  Facts 

Available service records were reviewed, which reveal that the Veteran's May 1980 entrance examination is silent as to any complaints concerning his hip or his abdominal area.  See May 1980 report of medical examination.  During service, the Veteran was seen on multiple occasions in 1981 and 1982 for a "recurring...side pain problem" of his left lower abdomen.  See March 1981 chronological record of medical care; see also November 1982 chronological record of medical care.  In December of 1982, the Veteran was seen for "sharp pain deep inside lower left quad[rant] of abdomen" and demonstrated tenderness to the area.  See December 1982 chronological record of medical care.  The Veteran informed the treating physician that this issue was a "recurring problem for approx 4.5 years," and he was diagnosed with a "possible hernia."  Id.  Service treatment records do not reflect any further treatment regarding any "possible hernia," nor does his September 1984 separation examination.  See September 1984 report of medical history.  The September 1984 examination indicates that the Veteran suffered from "stomach, liver, or intestinal trouble," but does not provide any further detail regarding these troubles.  Id.  In addition, the September 1984 examination and service treatment records are silent as to any hip-related conditions or complaints.  Id.

Post service medical treatment records, dating from 1999, show that the Veteran  underwent a colonoscopy in 2010 which resulted in a diagnosis of diverticulosis.  See January 2010 VA primary care clinic note.  Thereafter, in April 2010 the Veteran was treated at a VAMC for "worsening muscle pain all over" and was diagnosed with diffuse myalgias.  See April 2010 VA primary care clinic note.  VA medical records also reflect that the Veteran complained of abdominal pain in February 2011, eventually undergoing a surgical procedure in March 2011 for the removal of his gallbladder.  See March 2011 Procedure Note.  In April 2014, the Veteran was diagnosed with a "small umbilical hernia that is reducible."  See April 2014 VA primary care clinic note.  The Veteran's current active problem list, as of July 2015, does not reflect any hip related issues but includes diagnoses of generalized abdominal pain, obesity, umbilical hernia, and "pain in joint involving ankle and foot."  See July 2015 primary care clinic note.

In October 2010, the Veteran was afforded a VA examination for his left lower abdomen and right hip.  See October 2010 VA examination.  The examiner noted the Veteran's complaints of intermittent abdominal pain, but that he has never underwent any abdominal surgeries to address the issue, besides the 2010 colonoscopy which reflected diverticulitis.  Id.  The VA examiner also identified that the Veteran was treated in service for a "possible hernia," but that there is "no evidence that the Veteran did have an abdominal, ventral or inguinal hernia."  Id.  The examiner concluded that the Veteran's abdominal complaints were "less likely as not" related to his military service due to a lack of medical evidence reflecting chronic complaints or an onset of the illness while in service.  Id.  Regarding his right hip, the VA examiner identified that October 2010 x-rays of the pelvis showed that "the right hip appeared normal."  Id.

In July 2014, the Veteran was afforded a VA examination for his right hip and left lower abdomen.  See July 2014 VA examination.  July 2014 X-rays of the bilateral hips demonstrated degenerative change to the left hip, but results were negative for the right hip.  Id.  The examiner noted that there was "not pain with motion of the hip," and that the Veteran reports "aching all over" but fails to identify his "hip until he is reminded that the claim includes the right knee and hip."  Id.  He concluded that the Veteran's right hip was "less likely than not" related to his active duty service as tests did not demonstrate any chronic limping or antalgic gait.  Id.  Regarding his abdominal issues, the VA examiner noted that "there is no evidence of a hernia" and that the Veteran's medical and service treatment records do not reflect a history of this illness.  Id.  The examiner also noted the Veteran's pertinent abdominal history, including his gall bladder removal surgery in 2011, and abnormal liver function in April 2014 stemming from past alcohol abuse.  Id.  

The Veteran was most recently afforded a VA examination in February 2015 which "concurs with the opinions of the prior two C&P providers."  See February 2015 VA examination.  Range of motion testing identified abnormal movement in the left hip only, and the examiner noted "minimal degenerative changes left hip," but that the examination was negative otherwise.  Id.  The examiner concluded that there was "no evidence...to link this Veteran's right hip to his service-connected right ankle."  Id.  However, he diagnosed the Veteran with osteoarthritis of the left hip, noting that "Medical literature does offer supporting evidence that a 'contralateral' joint can suffer 'wear and tear' due to favoring the right ankle as the left hip demonstrates."  Regarding the Veteran's abdominal complaints, the February 2015 VA examiner concurred with the negative opinions and rationale reached by the two previous examiners.  Id.  The examiner further elaborated upon these previous opinions by discussing in detail the etiologies of the Veteran's umbilical hernia and diverticulitis diagnoses.  Id.  Concerning the 2014 diagnosis of an umbilical hernia, the examiner noted that it was "small...incidental...dime-sized" and "most likely due to progressive weight gain."  Id.  As for the Veteran's diverticulitis, the VA examiner listed known risk factors for this disease, and identified that "this Veteran has several."  Id.

C. Analysis

Right Hip Disorder

Unfortunately, the medical evidence of record does not show, at any time during the appeal period, that Veteran demonstrated a right hip disorder.

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of a right hip disorder, as defined by 38 C.F.R. § 4.71(a), diagnostic codes 5250 through 5255.  See February 2015 VA examination ("Impression: Minimal degenerative changes left hip.  Otherwise negative exam.")  Moreover, as noted above, the February 2015 VA examiner noted that the Veteran's hip complaints were demonstrated through degenerative changes in his left hip, not his right.  Id. ("Medical literature does offer supporting evidence that a 'contralateral' joint can suffer 'wear and tear' due to favoring the right ankle as the left hip demonstrates.")  In furtherance of same, the RO awarded service connection for the Veteran's current left hip disability in a March 2015 rating decision.  See March 2015 rating decision.  In the absence of medical evidence of a current right hip disability as defined for VA purposes, the claim for service connection for a right hip disorder must be denied.  

Left Lower Abdomen Disorder

Analysis

Unfortunately, the medical evidence of record does not demonstrate that the Veteran is entitled to service connection for his left lower abdomen disorder.

Regarding the first element of Shedden, the Veteran has current diagnoses of diverticulitis and umbilical hernia.  See February 2015 VA examination.  Therefore, the Board finds that the first element of service connection, the existence of a current diagnosis, has been met.

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that there is no evidence that the Veteran incurred any abdominal injuries during service.  However, as noted above, service treatment records indicate that the Veteran was treated for left lower abdominal pain on multiple occasions during his active duty service.  See March 1981 chronological record of medical care; see also November 1982 chronological record of medical care.  Given the Veteran's complaints during service of left lower abdominal pain, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service illness and the current disorder.  It is not in dispute that the Veteran now has current diagnoses of diverticulitis and umbilical hernia, as such is shown by the February 2015 VA examination.  Further, based on his service treatment records, it is conceded that Veteran suffered from abdominal pain while in service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current abdominal disorders and the in-service illness. 

The analysis turns to whether the Veteran's current diagnoses may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinions offered in the October 2010, and February 2015 VA examinations, where each examiner found that the evidence did not demonstrate that the Veteran's current diagnoses were "related to in-service injury, event, or illness."  See February 2015 VA examination ("This Veteran's abdominal issues 'opined' prior by Dr. Jones, C&P Exam, 10-2010. I concur with his opinion/rationale."); see also October 2010 VA examination ("it is less likely as not that the Veteran's left abdominal complaints represent a disability that had its onset while on active military duty that has persisted since...reasoning and basis for this is the lack of medical evidence to support a chronic disability or condition as affecting the left lower quadrant.")

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a left lower abdomen disorder as a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current diagnoses, which the Board notes are complex medical questions.  See Id. at 1376-77 (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).

The Board does not dispute the fact that the Veteran has current diagnoses of diverticulitis and umbilical hernia, or that the Veteran experienced abdominal pain in service.  However, the Board finds the October 2010 and February 2015 VA examinations to be the most probative evidence of record regarding the etiology of the Veteran's current disorders.  As noted above, while the Veteran was seen for abdominal pain and a "possible hernia" while in service, medical records were notably absent regarding the treatment of any hernia or abdominal disease for nearly thirty years after service.  The February 2015 VA examiner noted the presence of the "small incidental dime-sized" hernia and explained that it was "likely due to progressive weight gain."  See February 2015 VA examination.  In addition, the VA examiner identified the presence of known risk factors as corresponding with the Veteran's diverticulitis, as opposed to the presence of this illness being indicative of the in-service abdominal complaints.  Id.  Thus, the examiner provided a logical rationale for why a favorable nexus opinion could not be given.

In summary, the most probative evidence is against the Veteran's claim for service connection on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.



ORDER

Entitlement to service connection for a right hip disorder is denied.
 
Entitlement to service connection for a left lower abdomen disorder is denied.



REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2015 Remand, the AMC was instructed to afford the Veteran a VA examination regarding the etiology of the Veteran's claimed right leg disorder and his diagnosis of diffuse myalgias.  See February 2015 Board opinion.  The Veteran was afforded a VA examination in February 2015 and noted that "Veteran voices no consistent myalgia issues today."  See February 2015 VA examination.  The Board finds this rationale to be inadequate.  The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, an addendum opinion should be obtained that determines whether the Veteran was diagnosed with myalgia at any time post-service or during the pendency of his claim, and if so, whether his myalgia is causally or etiologically due to service.

In addition, the RO last considered the Veteran's right leg disorder claim by way of a March 2015 SSOC.  Since that time the RO has granted the Veteran service connection for a right knee strain, currently rated at 10 percent disabling, and left hip osteoarthritis (impairment of the thigh associate with chronic right ankle strain), currently rated at 10 percent disabling.  Significantly, the February 2015 VA examination does not discuss the impact of the Veteran's recently service-connected right knee and left hip on his claimed right leg disorder.  The appeal is remanded to the RO/AMC for consideration of the right leg disorder claim, which includes the Veteran's now service-connected right knee and left hip.

The Veteran should be provided a VA opinion that evaluates his current service-connected disabilities, to include his right knee and left hip, and discusses the impact of his disabilities on his right leg.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.
 
2.  Obtain an addendum opinion to the February 2015 right leg VA examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for his right leg.  The examiner must be provided the claims folders, access to VBMS, and a copy of this Remand. 

a)  All post-service right leg disorders should be diagnosed.  For each right leg disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the right leg disorder is causally or etiologically related to service, to include the myalgia documented during the appeal period.

b)  Should the examiner diagnose a right leg disorder, he must state whether the disorder is proximately due to or aggravated (beyond natural progression) by the Veteran's service-connected disabilities, to include his right ankle disability, right knee disability and left hip disability.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  After all of the above actions have been completed, readjudicate the issue of entitlement to service connection for a right leg disorder. If the benefit sought on appeal remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


